PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CORRINE JUISTI; SAMUEL JUISTI,
Plaintiffs-Appellants,

v.

HYATT HOTEL CORPORATION OF
MARYLAND,                                                             No. 95-1315
Defendant-Appellee,

and

GOLDEN MAINTENANCE COMPANY,
Defendant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-94-260-S)

Argued: October 31, 1995

Decided: September 3, 1996

Before WILKINSON, Chief Judge, and WIDENER and ERVIN,
Circuit Judges.

_________________________________________________________________

Vacated and remanded by published opinion. Judge Widener wrote
the majority opinion, in which Judge Ervin joined. Chief Judge Wil-
kinson wrote a dissenting opinion.

_________________________________________________________________

COUNSEL

ARGUED: Harris Lee Pogust, SHERMAN, SILVERSTEIN, KOHL,
ROSE & PODOLSKY, Pennsauken, New Jersey, for Appellants.
Dean Perdue Gunby, Jr., LAW OFFICES OF HAROLD A.
MACLAUGHLIN, Baltimore, Maryland, for Appellee. ON BRIEF:
Alan C. Milstein, SHERMAN, SILVERSTEIN, KOHL, ROSE &
PODOLSKY, Pennsauken, New Jersey, for Appellants.

_________________________________________________________________

OPINION

WIDENER, Circuit Judge:

On May 5, 1991, at approximately 5:00 a.m., the fire alarm went
off in the Hyatt Regency Hotel in Baltimore, Maryland. Mr. and Mrs.
Juisti, who were staying on the fourteenth floor of the hotel that night,
evacuated the building by taking the stairs. Mrs. Juisti experienced
shortness of breath upon reaching the ground floor and was given
oxygen by the Baltimore City Fire Department. The hotel also gave
her an oxygen tank to use in her room. The Juistis returned home to
Pennsylvania that afternoon. The next day, Mrs. Juisti still experi-
enced shortness of breath, and she also had chest pains. She went to
the hospital where she was diagnosed as having a collapsed lung.

According to the hotel security report, the fire alarm apparently
was set off by a cleaning crew that cleaned the oven hood in the
kitchen without using the exhaust fans. The Juistis filed this diversity
action in the district court on February 3, 1994 seeking damages for
negligence. The district court granted the defendant's motion for sum-
mary judgment on the issue of proximate cause on February 10, 1994.

This case is on appeal from the district court's grant of summary
judgment in favor of the defendant, which we review de novo. In re
Bulldog Trucking, Inc., 66 F.3d 1390, 1395 (4th Cir. 1995).

According to the district court, "[i]t is uncontroverted that the fire
alarm was triggered by the activities of a maintenance crew cleaning
the hotel kitchen." Juisti v. Hyatt Hotel Corp., 876 F. Supp. 83, 84 (D.
Md. 1995). The district court also found: "[i]t is undisputed that the
kitchen exhaust fan was not in fact turned on when the maintenance
crew began cleaning the oven." 876 F. Supp. at 85. For the purposes
of the motion for summary judgment, the court assumed that the

                     2
cleaning crew acted negligently and that the hotel thus breached its
duty to exercise reasonable care for the safety of its guests. The court
then granted summary judgment for the hotel because it decided that
the negligent conduct of the cleaning crew was not the proximate
cause of Mrs. Juisti's injuries. The court's basis for this decision was
that the plaintiff's "injury itself is of a completely different nature,
outside the `general danger area' or `general class of harm,' from
what reasonably could be expected to result from the defendant's neg-
ligence." 876 F. Supp. at 86. The court determined that a collapsed
lung is outside the field of danger one can expect from negligent oven
cleaning and that "no reasonable jury could find . . . that the plaintiff's
injury was a reasonably foreseeable result of negligent oven clean-
ing." 876 F. Supp. at 86.

The question of proximate cause under Maryland law, however, is
not whether the hotel's negligence in setting off the alarm could rea-
sonably be expected to cause the plaintiff's specific injury, but
whether such negligence could reasonably be expected to cause the
plaintiff any injury. The district court quoted and relied upon the
Maryland Court of Appeals' decision in Stone v. Chicago Title Ins.
Co., 624 A.2d 496 (Md. 1993), for Maryland's view of foreseeability,
however, the court did not complete the paragraph. The court cor-
rectly quoted: "Our analysis of foreseeability in the proximate cause
context turns on whether the actual harm to the[plaintiff] fell within
a general field of danger that [the defendant] should have antici-
pated," but left out "rather than whether the harm was the specific
kind that he should have expected." Stone , 624 A.2d at 500 (emphasis
added). Under Maryland's field of danger analysis, the question is
might the hotel have anticipated that the plaintiff might suffer injury
as a consequence of evacuating the hotel by taking the stairs when the
hotel's negligence caused the fire alarm to go off, not should the hotel
have anticipated that the plaintiff might suffer a collapsed lung. A rea-
sonable jury might resolve this issue in favor of either party, there-
fore, summary judgment is not appropriate in this case. Anderson v.
Liberty Lobby, Inc., 477 U.S. 242 (1986).

We caution that the question of whether negligence on the part of
the hotel caused the alarm to go off is not a question we have decided.
The district court assumed for the purposes of the motion that the

                     3
cleaning crew was negligent, therefore, on remand this issue remains
open. The sole question before us was proximate cause.

The judgment of the district court must be vacated and the case
remanded for further proceedings.

VACATED AND REMANDED

WILKINSON, Chief Judge, dissenting:

I respectfully dissent. The district court properly granted summary
judgment to a hotel whose guest suffered injury not from any fire but
from the exertion of evacuating a building in response to a fire alarm.

The hotel should not be faulted for having a fire alarm that actually
worked. Under the majority's rule, the chief way a hotel can protect
against liability is to have fire alarm systems that are difficult to acti-
vate. This poses the danger, of course, that hotel fires will cause
scores of casualties and that guests will be trapped in these tall build-
ings or otherwise asphyxiated in their rooms.

It is better to follow a rule that does not equate proximate cause
with cause in fact. See Peterson v. Underwood , 264 A.2d 851, 855
(Md. 1970). It is entirely foreseeable that the negligence of the
kitchen crew in failing to turn on the exhaust fans could harm people
in the vicinity with fumes. It is too attenuated to hold that the negli-
gent failure to turn on an exhaust fan would then lead to activation
of a fire alarm which would then cause a guest exiting in response to
that alarm to suffer a collapsed lung from the exertion.

Fire alarms are a necessity of modern life. By faulting (or at least
denying summary judgment to) building owners for having alarms
that do the job they are supposed to do, my good colleagues create
a dangerous set of incentives. Tort law should promote public safety,
not undermine it. I would affirm the judgment of the district court.

                     4